--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) dated April 26, 2010, by
and between Pluristem Therapeutics Inc., a Nevada corporation (the “Company”),
and ________.(the “Purchaser”).
 
The Company and the Purchaser agree as follows:
 
ARTICLE 1
PURCHASE AND SALE
 
     1.1  Closing.
 
 (a)  Securities Purchased. At the closings of the transaction contemplated
hereby (the “Closing”), the Company will sell and the Purchaser will purchase
the following securities of the Company for an aggregate purchase price of up to
___,000 US dollars  (the “Purchase Price”), as follows:
 
         (i)  ________ shares of Common Stock $0.00001 par value at a price of
$1.12 per share, or an aggregate purchase price of to ___,000 US dollars  (the
“Shares”); and
 
         (ii)  Two and one half-year warrants to purchase up to an additional
_________ shares of Common Stock with an exercise price of $1.25 per share,
which will be issued to Purchaser at the Closing “First Warrant”) and five-year
warrants to purchase up to an additional ________ shares of Common Stock with an
exercise price of $1.40 per share, which will be issued to Purchaser at the
Closing and will be exercisable only after six months from Closing (the “Second
Warrant”). No separate consideration shall be paid for either the First Warrant
or the Second Warrant (collectively, the “Warrants”). The Warrants shall be in
the form previously provided to the Purchaser. (the shares issuable upon
exercise of the Warrants are sometimes referred to as the “Warrant Shares” and
the Shares and Warrant Shares are sometimes referred to as the “Securities”.)
 
 (b)  Closing Deliveries. (i) The Closing shall take place on April 27,
2010.  At the Closing, the Purchaser shall deliver to the Company immediately
available funds equal to the Purchase Price, and the Company shall deliver to
the Purchaser the Shares and the Warrants, effected by delivering to the
Purchaser a copy of the irrevocable instructions to the Company’s transfer agent
instructing the transfer agent to deliver the Shares via overnight courier share
certificates or via the Depository Trust Company Deposit Withdrawal Agent
Commission System, and delivery of the Warrants (which may initially be an
electronic copy, to be followed immediately by the original executed Warrants),
in each case in the name of the Purchaser; and  The obligations of the Company
and the Purchaser to effect the Closing are unconditional.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 2
REPRESENTATIONS AND WARRANTIES
 
     2.1  Representations and Warranties of the Company.
 
     2.2
 
 (a)  Organization and Qualification.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada, with the requisite power and authority to own and use its properties
and assets and to carry on its business as currently conducted.
 
 (b)  Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated
hereby.  The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby, including the
issuance of the Securities, has been duly authorized by all necessary action on
the part of the Company.  This Agreement is the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms.
 
 (c)  Issuance of the Securities; Registration.  The Securities are duly
authorized and, when issued and paid for in accordance with this Agreement, will
be duly and validly issued, fully paid and nonassessable.  The Warrant Shares,
when issued in accordance with the terms of the Warrants, will be validly
issued, fully paid and nonassessable.
 
 (d)  SEC Reports.  The Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
Securities Exchange Act of 1934 (the “Exchange Act”) for at least the one (1)
year preceding the date hereof (or such shorter period as the Company was
required to do so) (the “SEC Reports”). As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.
 
 (e)  Material Adverse Change.  Since the date of the latest SEC Report, there
has been no material adverse change in the business or financial condition of
the Company.
 
     2.3  Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants as follows:
 
 (a)  Organization; Authority.  The Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of this Agreement and performance by the Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or similar action on the part of the Purchaser.  This
Agreement has been duly executed by the Purchaser, and is the valid and legally
binding obligation of the Purchaser, enforceable against it in accordance with
its terms. No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any governmental
authority, including the U.S. Securities and Exchange Commission, is required on
the part of the Purchaser in connection with the execution and delivery of this
Agreement, or the offer, sale, and delivery of the Securities as contemplated by
this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
 (b)  Own Account; Investment Intent.  The Purchaser is acquiring the Securities
as principal for its own account for investment purposes only and not and will
not acquire the Shares, the Warrants or the Warrant Shares with a view to or for
distributing or reselling them in violation of the Securities Act of 1933, as
amended (the “Securities Act”) or any applicable state securities law, has no
present intention of distributing any of them in violation of the Securities Act
or any applicable state securities law and has no direct or indirect arrangement
or understandings with any other persons to distribute or regarding their
distribution of such Securities. The Purchaser understands that the Securities
included therein are “restricted securities” and have not been registered under
the Securities Act or any applicable state securities laws. The Purchaser is
acquiring the Securities and each part thereof hereunder in the ordinary course
of its business.
 
 (c)  Regulation S.  The Purchaser makes the following representations related
to Regulation S under the Securities Act: (i) it is not a “U.S. Person” as that
term is defined in Rule 902 of Regulation S under the Securities Act; and
received all communications relating to the issuance of the Shares, and executed
all documents relating thereto, outside the United States; and (ii) it agrees to
resell the Shares, the Warrants and the Warrant Shares only in accordance with
the provisions of Regulation S, or pursuant to another available exemption from
the registration requirements of the Securities Act, and further agrees not to
engage in hedging transactions with regard to such securities unless in
compliance with the Securities Act.
 
 (d)  Experience of Such Purchaser.  The Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.  The Purchaser is able to bear the economic
risk of an investment in the Securities (and each part thereof) and, at the
present time, is able to afford a complete loss of such investment.
 
 (e)  Opportunity to Conduct Due Diligence.  The Purchaser was granted the
opportunity to conduct due diligence prior to entering into the transactions
contemplated by this Agreement.
 
ARTICLE 3
OTHER AGREEMENTS OF THE PARTIES
 
     3.1  Publicity.  The parties agree that this Agreement and the transactions
contemplated hereby will remain confidential until the Company files a Form 8-K
or any other report with the Securities and Exchange Commission disclosing this
Agreement.  The Purchaser agrees not to effect any purchase or sale of the
securities of the Company until after such filing is made.
 
     3.2  Transfer Restrictions.
 
 (a)  The Purchaser hereby acknowledges that the Securities and any part hereof
may only be disposed of in compliance with state and federal securities
laws.  In connection with any transfer of Shares, Warrants or Warrant Shares
other than pursuant to an effective registration statement or Rule 144, to the
Company or to an Affiliate of a Purchaser or in connection with a pledge, the
Company may require the transferor thereof to provide to the Company an opinion
of counsel selected by the transferor and reasonably acceptable to the Company,
the form and substance of such opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Shares, Warrants or Warrant Shares under the Securities Act.  Unless
the transfer of the Warrants has been registered, no Warrants may be transferred
to any person that is not an “accredited investor.”
 
 
 

--------------------------------------------------------------------------------

 
 
 (b)  The Purchaser agrees to the imprinting, so long as is required, of a
legend on any of the Shares, Warrants and Warrant Shares in the following form:
 
[THESE SHARES] [THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE OF THIS
WARRANT] HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO
THE COMPANY.
 
ARTICLE 4
MISCELLANEOUS
 
     4.1  Fees and Expenses.  Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party in connection with this Agreement.  Purchaser
acknowledges that the Company may pay a transaction fee to finders.
 
     4.2  Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
or by email to the email address set forth on the signature page or (c) upon
actual receipt by the party to whom such notice is required to be given.
 
     4.3  Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors.  This Agreement is not
assignable by either party.
 
     4.4  Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of this Agreement).
 
     4.5  Survival of  Representations.  The Purchaser agrees that all of the
warranties, representations acknowledgments, confirmations, covenants and
promises made in this Agreement shall survive its execution and delivery.
 
     4.6  Changes in  Representations.  The Purchaser agrees to notify the
Company immediately of any change in the representations, warranties or
information pertaining to the Purchaser contained herein.
 
[Signature page immediately follows.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
PLURISTEM THERAPEUTICS, INC.
 
 
________________________________
By:_____________________________________
     Name: Zami Aberman
     Title: CEO
 
Office Address: MATAM Advanced Technology Park  # 20 Haifa 31905, Israel
 
 
Fax No. +972-74-710-7172___________
 
Email Address: yaky@pluristem.com
By:_____________________________________
     Name:
     Title:
 
Address: ______________________________
 
 
Fax No. _________________________________
 
Email Address: __






--------------------------------------------------------------------------------

--------------------------------------------------------------------------------






